Pine, J. P., and Balio, J.
(dissenting in part). We respectfully dissent in part. The record establishes that plaintiff climbed a utility pole in order to work on a tap on a cable television line. Plaintiff was equipped with a climbing belt, or safety belt, and gaffs that were attached to each leg. Plaintiff testified at his pretrial deposition that, as he ascended the pole, he inserted each gaff firmly into the pole to make sure it was secure before taking the next step. As plaintiff worked on the tap while secured to the utility pole, the gaff that was attached to his left leg came loose from the pole. Plaintiff stated in his affidavit that “I lost my balance”, and he instinctively reached for the cable wire and injured his shoulder. According to plaintiff, after holding on to the cable wire and regaining his balance, he was able to gaff back onto the pole and climb down. Plaintiff did not state in his affidavit or testify at his deposition that he fell or that the gaff or climbing belt was defective or that the climbing belt failed to prevent him from falling. Labor Law § 240 (1) does not apply because plaintiff did not sustain his injury in a fall and was not struck by a falling object (see, Bonaparte v Niagara Mohawk Power Corp., 188 AD2d 853, appeal dismissed 81 NY2d 1067; Shaffer v Niagara Mohawk Power Corp., 167 AD2d 824, appeal dismissed 77 NY2d 835). Moreover, because there is no proof that a safety device was defective or inadequate, there is no proof of a violation of Labor Law § 240 (1) (cf., Felker v Corning Inc., 90 NY2d 219, 224). Under the circumstances, it is unnecessary to decide whether the cable wire on which the tap was affixed or the pole itself constituted the structure or whether defendants Niagara Mohawk Power Corporation and NYNEX Corporation are owners within the meaning of Labor Law § 240 (1). (Appeal from Order of Supreme Court, Erie County, Sedita, Jr., J. — Summary Judgment.) Present — Pine, J. P., Hayes, Callahan, Balio and Boehm, JJ.